For the following reasons, I respectfully dissent from the conclusion of the majority regarding the application of the recent Supreme Court case Girgis v. State Farm Auto. Ins. Co.
(1996), 75 Ohio St.3d 302, 662 N.E.2d 280.
It is well established in Ohio that "the syllabus of a Supreme Court opinion states the controlling point or points of law decided in and necessarily arising from the facts of the specific case before the Court for adjudication." State ex rel. Leonard v.White (1996), 75 Ohio St.3d 516, 664 N.E.2d 527, citing State exrel. Heck v. Kessler (1995), 72 Ohio St.3d 98, 103, 647 N.E.2d 792,797; S.Ct.R.Rep.Op. 1 (B). Other pronouncements in the text of the court's opinion, while authoritative, do not carry the precedential force of a statement made in a syllabus. Marsh v.State Auto. Mut. Ins. Co. (1997), 123 Ohio App.3d 356,704 N.E.2d 280.
In Girgis, the Supreme Court stated at paragraph two of the syllabus:
"The test to be applied in cases where an unidentified driver's negligence causes injury is the corroborative evidence test, which allows the claim to go forward if there is independent third-party testimony that the negligence of an unidentified vehicle was the proximate cause of the accident."
The Girgis court further explained its holding by stating, "We believe that public policy considerations should and do require the substitution of the corroborative evidence test for the physical contact requirement." Id. at 307, 662 N.E.2d at 283. The physical-contact requirement, which mandated proof of actual physical contact between the unidentified vehicle and the insured as an absolute prerequisite to recovery, was determined to be void as against public policy. See Bobovnik v. Metro. Prop.  Gas.Ins. Co. (1997), 117 Ohio App.3d 578, 583, 690 N.E.2d 1353,1356-1357.
However, the majority opinion seems to interpret the Supreme Court's holding in Girgis as allowing the application of either the "corroborative evidence" test or *Page 590 
the "physical contact" requirement at the option of the insured. This is in direct contravention of the actual holding in Girgis as set forth in paragraph two of the syllabus. The "corroborativeevidence" test replaces the "physical contact" requirement and, therefore, expands the right of the insured in accidents approximately caused by an unidentified vehicle. By its very nature, in contact situations corroborative evidence — at least physicalin nature — would abound. In non-contact situations, the requirement of corroboration — (eyewitness, physical, expert orotherwise)— is a minimal tradeoff for the elimination of the contact requirement and will diminish the possibility of fraud in phantom-vehicle situations. The Girgis court did not limit or define corroboration with specificity. It merely mandates independent third-party evidence. Accordingly, since in this case no corroborative evidence of any type was produced, I believe that the trial court properly entered summary judgment in favor of Buckeye Union Insurance Company and would affirm the judgment of the trial court in its entirety. *Page 591